Michael J. Owens                                   From the County Court at Law No. 1
 Appellant                                           of Lubbock County
v. No. 07-09-0081-CR                               March 26, 2009
The State of Texas                                 Opinion by Justice Pirtle
 Appellee

                                    JUDGMENT


      Pursuant to the opinion of the Court dated March 26, 2009, it is ordered,

adjudged and decreed that this appeal is dismissed.

      It is further ordered, adjudged and decreed that appellant Michael J. Owens pay

all costs occasioned by this appeal, for which let execution issue.

      It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.

      It is further ordered that this decision be certified below for observance.

                                          oOo